Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending and examined below.
Response to remarks/arguments
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 03/09/2022.
   Status of the claims:
Applicant’s arguments, see Remarks pages 3-4, filed 03/09/2022, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sebastian et al. (US 20140064555 A1), Maleki et al. (US 20120194893 A1), Keller et al. (US 11320514 B2), Fetterman et al. (US 20180095162 A1), and Stoehr et al. (Diode laser with 1Hz linewidth, November 2005) necessitated by the applicant's arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a scanning assembly" in claims 1, 5 and “an electronic data analysis” in claims 1, 5, 16, 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Fig.1, Para [0035]- [0036] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 20140064555 A1) in view of Maleki et al. (US 20120194893 A1) and Keller et al. (US 11320514 B2).
Regarding claim 1, Sebastian teaches a light detection and ranging (LiDAR) system, comprising: a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps (Para [36]-[37], [48]), 
a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region (Para [36]-[37]. See also, fig. 8), and (b) receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region (Para [36]-[37]. See also, fig. 16); 
a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps (Para [38]-[39] and [41]. See also, Fig. 2, it would have been obvious that processor includes a photodetector to detect an optical signal returned as it is well-known for Lidar detection); and
 an electronic data analysis assembly that processes digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps (para [41]. See also, fig. 2); 
Sebastian also fails to explicitly teach but Maleki teaches wherein the coherent light source has a linewidth of about 100 kHz or less (para [89]).
It would have been obvious to modify Sebastian’s Lidar system, in view of Maleki, to include a light source having a narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Sebastian also fails to teach explicitly teach wherein the coherent light source is configured such that a probability of interference between the transmitted optical chirps and other optical chirps transmitted by a second LiDAR system having a configuration of the LiDAR system is less than 1 x 10-7. However, Keller shows a system that is immune to interference (col 7: lines 20-24, col 11: line 66 to col 12: line 4, col 14: lines 11-17).
It would have been obvious to combine Sebastian’s Lidar system with Keller because it reduce/avoid the detection of wrong distance and false target that can affect the overall performance of the system.
Regarding claim 2, Sebastian, as modified in view of Maleki and Keller, teaches the LiDAR system of claim 1, wherein: the coherent light source comprises a source laser coupled to a resonator (Maleki, Fig. 9, para [68]: lines 1-9), wherein the resonator provides optical feedback to the source laser for linewidth reduction at least one optical property of the resonator is modulated to enable generation of the optical chirps (Maleki, Para [71]: lines 10-17); and the resonator comprises a whispering gallery mode (WGM) resonator (Maleki, Fig. 9, para [68]: lines 1-9).
It would have been obvious to combine Sebastian’s Lidar system with Maleki to include a WGM resonator because it does no more than predictable results of narrowing light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 10, Sebastian, as modified in view of Maleki, fails to specifically show teaches, the LiDAR system of claim 5, wherein the coherent light source is configured such that a probability of interference between the transmitted optical chirps and other optical chirps transmitted by a second LiDAR system having a configuration of the LiDAR system is less than 1 x 10-7.
It would have been obvious to combine Sebastian’s Lidar system with Keller because it reduce/avoid the detection of wrong distance and false target that can affect the overall performance of the system.

Claims 5-7, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 20140064555 A1) in view of Maleki et al. (US 20120194893 A1).
Regarding claim 5, Sebastian teaches a light detection and ranging (LiDAR) system, comprising: a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps (Para [36]-[37], [48]),
a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region (Para [36]-[37]. See also, fig. 8), and (b) receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region (Para [36]-[37]. See also, fig. 16); 
a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps (Para [38]-[39] and [41]. See also, Fig. 2, it would have been obvious that processor includes a photodetector to detect an optical signal returned as it is well-known for Lidar detection); and
 an electronic data analysis assembly that processes digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps (Para [36]-[37], [41]. See also, fig. 2); 
Sebastian fails to explicitly teach but Maleki teaches wherein the coherent light source has a linewidth of about 100 kHz or less (para [89]).
It would have been obvious to modify Sebastian’s Lidar system, in view of Maleki, to include a light source having a narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 6, Sebastian, as modified in view of Maleki, teaches the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 10 kHz or less (Maleki, para [89]).
It would have been obvious to modify Sebastian’s Lidar system, in view of Maleki, to include a light source having a narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 7, Sebastian, as modified in view of Maleki, teaches the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 1 kHz or less (Maleki, para [89]).
It would have been obvious to modify Sebastian’s Lidar system, in view of Maleki, to include a light source having a narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 11, Sebastian, as modified in view of Maleki, teaches, the LiDAR system of claim 5, wherein the coherent light source comprises a source laser coupled to a resonator (Maleki, Fig. 9, para [68]: lines 1-9), wherein the resonator provides optical feedback to the source laser for linewidth reduction (Maleki, Para [71]: lines 10-17).
It would have been obvious to combine Sebastian’s Lidar system with Maleki to include a WGM resonator because it does no more than predictable results of narrowing light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 16, Sebastian teaches the LiDAR system of claim 5, wherein the electronic data analysis assembly processes the digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to also generate velocity data associated with each of the reflected optical chirps Para [36]-[37], [41]-42, [51]. See also, fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki, Keller and Fetterman et al. (US 20180095162 A1).
Regarding claim 3, Sebastian, as modified in view of Maleki and keller, fails to explicitly teach but Fetterman the LiDAR system of claim 1, wherein each of the optical chirps has a chirp linearity of 80% or more (Fig. 2, para [22]-[24]).
It would have been obvious to combine Sebastian’s Lidar system with Fetterman because it will increase the signal to noise ratio (SNR) of the received optical chirps.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki and Fetterman et al. (US 20180095162 A1).
Regarding claim 12, Sebastian, as modified in view of Maleki, fails to explicitly teach but Fetterman the LiDAR system of claim 5, wherein each of the optical chirps has a chirp linearity of 80% or more (Fig. 2, para [22]-[24]).
It would have been obvious to combine Sebastian’s Lidar system with Fetterman because it will increase the signal to noise ratio (SNR) of the received optical chirps.
Regarding claim 13 Sebastian, as modified in view of Maleki and Fetterman, teaches the LiDAR system of claim 12, wherein each of the optical chirps has a chirp bandwidth in a range of 1GHz to 100 GHz (para [23]).
It would have been obvious to combine Sebastian’s Lidar system with Maleki to have a wider bandwidth so that the Lidar system can be used to improve the range resolution

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki, Fetterman, and Pauly et al. (US 20150168137 A1).
Regarding claim 14, Sebastian, as modified in view of Maleki and Fetterman, fails to explicitly teach the LiDAR system of claim 13, wherein the optical chirps are generated at a chirp rate in a range of 1 x 1014 Hz/s to 5 x 1016 Hz/s. However, Pauly teaches wherein the optical chirps are generated at a chirp rate in a range of 1 x 1014 Hz/s to 5 x 1016 Hz/s (Para [0035], the frequency can be swept from 0 MHz to 73.2 MHz at a sweep time of 375 nanoseconds ,73.2 MHz at a time of 375 ns = 1.952 x1014 Hz/s).
It would have been obvious to modify Sebastian to include the reassignment as taught by Pauly to have a better image resolution and multiple depths information within the target.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki and Hintz et al. (US 7312855 B1).
Regarding claim 17, Sebastian, as modified in view of Maleki, fails to explicitly teach the LiDAR system of claim 5, wherein the photodetector also detects incoherent light originating from one or more external light sources, wherein the incoherent light is filtered so as not to cause interference with the reflected optical chirps.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sebastian’s system, in view of Hintz such that the photodetector will include detector array 59 to detect/analyze coherent and non-coherent light. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Hintz at col 7: lines 1-9, the electrical output signal 77 from the second portion of the detector array 105 contains the 3D shape image information that feeds the electrical signal processor 79 where the signal is filtered for subsequent processing. The filtered output signal, coherent electrical signal 82 and the incoherent electrical signal 86, are converted into a digital signal suitable for further processing by a composite image processing device 81 which hosts a general purpose digital computer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki, Keller, and Dale et al. (“Ultra-Narrow Line Tunable Semiconductor Lasers for coherent LIDAR applications”. In imaging systems and Applications, July 13, 2014, 3 pages). 
Regarding claim 4, Sebastian, as modified in view of Maleki and Keller, fails to explicitly teach but Dale teaches the LiDAR system of claim 1, wherein the optical chirps are transmitted at an optical power in a range of 10 mW to 3 W (Part 2 para 2, page 1. See also, Part 3 para 2, page 2). 
It would have been obvious to modify Sebastian’s Lidar system, in view of Dale, to have a compact light source with 10 mW output power so that the Lidar system can be used to have a low power consumption (save power).

Claims 8, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 20140064555 A1) in view of Maleki et al. (US 20120194893 A1) and Dale et al., (“Ultra-Narrow Line Tunable Semiconductor Lasers for coherent LIDAR applications”. In imaging systems and Applications, July 13, 2014, 3 pages). 
Regarding claim 8, Sebastian, as modified in view of Maleki, fails to explicitly teach the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 100 Hz or less (Para [0037]: lines 1-13).
However, Dale shows an ultra-narrow line tunable laser with 100 Hz light linewidth (abstract).
It would have been obvious to modify Sebastian’s Lidar system, in view of Dale, to include a light source having an ultra-narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Regarding claim 15, Sebastian, as modified in view of Maleki, fails to explicitly teach but Dale teaches the LiDAR system of claim 5, wherein the optical chirps are transmitted at an optical power in a range of 10 mW to 3 W (Dale, Part 2 para 2, page 1. See also, Part 3 para 2, page 2).
It would have been obvious to modify Sebastian’s Lidar system, in view of Dale, to have a compact light source with 10 mW output power so that the Lidar system can be used to have a low power consumption (save power).
Regarding claim 18, Sebastian teaches a light detection and ranging (LiDAR) sensor, comprising: a single coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps, 
a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region (Para [36]-[37]. See also, fig. 8) (at an optical power in a range of 10 mW to 3 W), and (b) receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region (Para [36]-[37]. See also, fig. 16); 
a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps (Para [38]-[39] and [41]. See also, Fig. 2, it would have been obvious that processor includes a photodetector to detect an optical signal returned as it is well-known for Lidar detection); and
 an electronic data analysis assembly that processes digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps (Para [36]-[37], [41]. See also, fig. 2); 
Sebastian also fails to explicitly teach but Maleki teaches wherein the coherent light source has a linewidth of about 100 kHz or less (para [89]).
It would have been obvious to modify Sebastian’s Lidar system, in view of Maleki, to include a light source having a narrow light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Sebastian also fails to explicitly teach but Dale teaches a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region at an optical power in a range of 10 mW to 3 W (Dale shows a compact diode with 10 mW output power, Part 2 para 2, page 1. See also, Part 3 para 2, page 2).
It would have been obvious to modify Sebastian’s Lidar system, in view of Dale, to have a compact light source with 10 mW output power so that the Lidar system can be used to have a low power consumption (save power).
Regarding claim 20, Sebastian, as modified in view of Maleki and Dale, teaches the LiDAR sensor of claim 18, wherein the single coherent light source, the single scanner, the photodetector, and the electronic data analysis assembly are provided in a volume between 10 cm3 and 500 cm3. (Dale, part 2, para 5). An important feature of these lasers is the small size, weight and power to enable coherent LIDAR applications on small moving platforms for Coherent LIDAR Applications.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki and Stoehr et al. (Diode laser with 1Hz linewidth, November 2005).
Regarding claim 9, Sebastian, as modified in view of Maleki, fails to explicitly teach but Stoehr teaches the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 1 Hz or less.
However, Stoehr shows a light source with a linewidth of 1 Hz (page 737 right column third paragraph, abstract)
It would have been obvious to modify Sebastian’s Lidar system, in view of Stoehr, to include a light source having a narrower light linewidth so that the Lidar system can be used to improve the performance of the system, provide a higher signal to noise ratio (SNR) that will increase the distance at which objects can be detected.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Maleki, Dale and Fetterman et al. (US 20180095162 A1).
Regarding claim 19, Sebastian, as modified in view of Maleki and Dale, fails to explicitly teach but Fetterman the LiDAR sensor of claim 18, wherein each of the optical chirps has a chirp linearity of 80% or more (Fig. 2, para [22]-[24]).
It would have been obvious to combine Sebastian’s Lidar system with Fetterman because it will increase the signal to noise ratio (SNR) of the received optical chirps.
       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Sebastian et al. (US 20060203224 A1), teaches Chirped Coherent Laser Radar System and Method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645